UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1672



ROGER ORME DAVENPORT,

                                              Plaintiff - Appellant,

          versus


DEWEY L. ROBERTSON, SR.; INTERNAL
REVENUE SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CA-02-3037-8-20BG)


Submitted:   October 23, 2003             Decided:   October 29, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Orme Davenport, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Orme Davenport appeals from the district court’s order

accepting the recommendation of the magistrate judge and denying

his motion to vacate the court’s order granting summary judgment

for the United States in an action to determine interests in

property   sold   by     the    Internal   Revenue    Service     to    satisfy

Davenport’s tax liens.         The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The

magistrate judge recommended that relief be denied and advised

Davenport that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court

order   based   upon    the    recommendation.      Despite     this   warning,

Davenport failed, with one exception, to file specific objections

to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                 See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). Davenport has therefore waived

appellate review by failing to file specific objections after

receiving proper notice.

     Davenport    did     specifically     object    to   the    magistrate’s

recommendation as to the court’s subject matter jurisdiction in the


                                       2
underlying action.   As to this claim, we have reviewed the record

and find no reversible error.   See 28 U.S.C. § 1442(a)(1) (2000);

Willingham v. Morgan, 395 U.S. 402, 406 (1969).      Accordingly, we

grant Davenport’s motion to amend his informal brief and affirm the

judgment of the district court.       We deny Davenport’s motions to

void the judgment, for sanctions, and for an en banc hearing.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                  3